Case: 2:21-cv-01603-MHW-EPD Doc #: 16 Filed: 04/06/21 Page: 1 of 2 PAGEID #: 121




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

Nehemiah Rolle, Jr.                           :      Case No. 1:20-cv-734
                                              :
       Plaintiff,                             :      Judge Timothy S. Black
                                              :
vs.                                           :      Magistrate Judge Karen L. Litkovitz
                                              :
Kimberly L. Bood,                             :
                                              :
       Defendant.                             :

                       DECISION AND ENTRY
           ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 15)
      AND TRANSFERRING THIS CASE TO THE EASTERN DIVISION AT
                            COLUMBUS

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on March 5, 2021, submitted a

Report and Recommendation. (Doc. 15). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 15) should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 15) is hereby ADOPTED;

       2.     Defendant’s motion to transfer venue (Doc. 5) is GRANTED; and
Case: 2:21-cv-01603-MHW-EPD Doc #: 16 Filed: 04/06/21 Page: 2 of 2 PAGEID #: 122




        3.      The case is hereby TRANSFERRED to the Eastern Division at Columbus
                for reassignment to a Judge at that location.

        IT IS SO ORDERED.

Date:        4/6/2021                                    s/Timothy S. Black
                                                       Timothy S. Black
                                                       United States District Judge




                                          2
